DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/22/2021.
Claims 1-13 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3 recites “an audio input for an audio input signal from an audio source” is appears should be -- an audio input for providing an audio input signal from an audio source--.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the audio level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the maximum audio level" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the set volume" in line 9-10, 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the maximum audio level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 8 recites the limitation "The safe audio output system " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears should be --The audio output system--.
Claim 3 recites the limitation "the audio output level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the audio level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the user-set audio level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rate of change” and “the audio level” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the audio level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the maximum audio level" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the set volume" in lines 6-7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the basis of a warning tone signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the computer program element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 recites “A method”, no recitation of “the computer program element” is included in claim 12.

Dependent claim(s) 9, 11 and 13 is/are rejected base on its/their dependency to independent claim(s) .

Conclusion
Since the metes and bounds of claims 1-13 cannot be determined due to the indefiniteness of the limitations as presented in the 112th rejection above, prior art rejections cannot be determined at this time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konet et al, Bernico et al, and Fan are disclosed different systems and methods for processing and producing audio warning or alert for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 08/13/2022